Mr. Justice Paxsox
delivered the opinion of the court, February 4, 1884.
It is quite possible that but for the agreement of June 29, 1872, the appellants would now be entitled to the distribution of one half of the corpus of the estate of George S. Wilen. But upon that day the legatees and the widow, being the only parties in interest, entered into an agreement under seal which provides, inter alia, that “ to avoid the expense of litigation incident to the determination of the rights of the parties under said will, it is mutually agreed that the moiety of said income, now due and unpaid, shall be paid to the said brothers and sisters, namely: William Wilen, John Wilen, Mary Ann Gifford and Susannah Banes; and all income hereafter to accrue and become payable until the time that the principal becomes payable on the death of the said widow, shall be payable and paid by the executors as follows : One half to Mrs. Emily Halos, one eighth to William Wilen, one eighth to John Wilen, one eighth to Mary Ann Gifford, and one eighth to Susannah Banes ; and that said payment shall be made hereafter semi-annually on the eighth day of June and December; the income now due, namely, $411.22, being paid at the execution of this agreement.” ,
The effect of this agreement, briefly stated, is to keep the corpus of the estate in solido until the death of the widow, one half the income in the meantime to be paid to the widow, and the other half to be distributed among the appellants in the proportions above stated.
This arrangement appears to have been satisfactory to all the parties concerned until the filing by the surviving executor of George S. Wilen, deceased, of the second account of said estate, when the appellants claimed that under the will of the Said testator, they are entitled to receive the one half of the *124corpus of the estate now, and are not compelled to wait therefor until the death of the widow. The latter resists such distribution, and in this was sustained by the court below.
This brings us at once to the validity of the agreement, for its language is so clear that no dispute can arise as to its terms. If it is binding it is useless to discuss, any of the questions of law arising under the will, for in such case the parties have made a law unto themselves.
The parties to this agreement were all sui juris, and the instrument was under seal. There is no allegation of fraud, and the contract is not obnoxious to any law or rule of public policy. It was a lawful agreement between parties able to contract. The object of it is expressly stated to be “ to avoid the expense of litigation incident to the determination of the rights of the parties under said will.” The settlement of family disputes has been repeatedly held to be a sufficient consideration to support a contract. The law is thus laid down by Mr. Bispham in his work on Equity, at page 192: “ And family compromises, especially if they are made in good faith and with full disclosure, are favored in equity, and may be sustained by the court, albeit, perhaps, resting upon grounds which would not have been considered satisfactory if the transaction had occurred between strangers.” It was said by Thompson, J., in Walworth v. Abel, 2 P. E. S., 370, that “ Family arrangements are favorites of the law, and when fairly made, are never allowed to be disturbed by the parties, or any other for them.” See also Burkholder’s Appeal, decided at the present term (ante, 31). We might multiply authorities upon this point, but the law is too well settled to require it.
The appellants have received the benefits, whatever they may be, under this agreement, and their turn having been served they now seek to repudiate it. They say that the widow has no interest which will be affected by the distribution, and that she has no standing to object. This is not so clear. Under the will it would doubtless be so, but the appellants have by their agreement conferred the right upon her to object. And we cannot say, or at least are not bound to say, and therefore will not, that her interests could not be in anywise affected by the distribution claimed. Under the will she could only have the interest upon one half the corpus of the estate. If that half should be lost by a bad investment, or any of the mischances that sometimes occur even with the most careful trustees, she would lose her income entirely. But with the corpus kept together, and a portion only lost, it may be a question whether she would not be entitled to one half the income of the residue. So that we cannot say in this pro*125ceeding that one half the income of the whole may not be more valuable to her than the income of a moiety.
This view renders the discussion of any of the remaining questions unnecessary.
The decree is affirmed and the appeal dismissed at the costs of the appellants.